DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2020 has been entered.

Response to Amendment
The amendment filed 27 August 2020 has been entered.  Claim 1 is currently amended.  Claims 2-4 and 6 are canceled.  Claims 1, 5, and 7-15 are currently pending.  Claims 16-20 are withdrawn.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (U.S. Patent No. 6431257) in view of Klein et al. (Published U.S. Patent Application No. 20060090890).
Regarding claim 1, Sano (Fig. 1, 3) teaches an air flow control system, comprising: 
a plenum (see Annotated Fig. 1) having an air inlet (second opening 9) and a first air outlet (see Annotated Fig. 1), a second air outlet and a third air outlet (see Annotated Fig. 1) wherein said air inlet is opposed to said first air outlet (see Annotated Fig. 1), said second air outlet is opposed to and facing toward said third air outlet (see Annotated Fig. 1), said air inlet and said first air outlet are aligned on a first axis (see Annotated Fig. 1); and 
a first airflow path provided by said second air outlet and a second airflow path provided by said third air outlet are aligned on a second axis wherein said first axis is perpendicular to said second axis (see Annotated Fig. 1). 
It should be noted that it is not clear how the second airflow path and third airflow path are defined, other than by the second air outlet and third air outlet, respectively.  Depending on the interpretation of this limitation, the airflow path of Sano could show any number of airflow path orientations.  However, the Examiner notes, this limitation does not appear to be indefinite, but instead broad. 
Sano is silent regarding the air flow control system, comprising: 
a vent door; 
an air guide carried on said vent door; and 
an actuator displacing said vent door between a first position closing said first air outlet and a second position opening said first air outlet.
However, Klein (Fig. 1-3) teaches an air flow control system, comprising: 
a plenum (housing 31) having an air inlet (top of housing 31) and a first air outlet (through heating device 7), a second air outlet (airflow path 15) and a third air outlet (airflow path 17) wherein said air inlet is opposed to said first air outlet (see Fig. 1, the top of housing 31 is vertically opposite to the first air outlet through the heating device 7), said second air outlet is opposed to said third air outlet (see Fig. 1, airflow path 15 is horizontally opposite to airflow path 17) and said air inlet and said first air outlet are aligned on a first axis (see Fig. 1, vertical axis) and said second air outlet and said third air outlet are aligned on a second axis (see Fig. 1, horizontal axis) wherein said first axis is perpendicular to said second axis (see Fig. 1, wherein it is understood that the vertical axis is perpendicular to the horizontal axis); 
a vent door (air control device 9); 
an air guide carried on said vent door (first and second mixing flaps 11 and 13); and 
an actuator (flaps are pivoted outward from their position illustrated in FIG. 1 by drives 33 and 35) displacing said vent door between a first position closing said first air outlet (see Fig. 1) and a second position opening said first air outlet (see Fig. 2).
It would have been obvious to one skilled in the art at the time of the invention to include the vent door, including its air guide and actuator, by combining prior art elements according to known methods to yield predictable results as taught by Klein 


    PNG
    media_image1.png
    656
    1302
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 5, Sano in view of Klein teaches the air flow control system of claim 1, wherein said air guide has a chevron shape (Klein:  see Fig. 1, first and second mixing flaps 11 and 13 are arranged in a chevron shape).

Regarding claim 7, Sano in view of Klein teaches the air flow control system of claim 1, wherein when said vent door is in said first position (Klein:  see Fig. 1) said air guide directs air passing into said plenum through said air inlet toward said second air outlet and said third air outlet (Klein:  see Fig. 1).

Regarding claim 8, Sano in view of Klein teaches the air flow control system of claim 7, further including an air passageway between said air guide and a first side of said vent door (Klein:  see Fig. 2, as the first side of the vent door is any side of the vent door, then an air passageway would be formed between the air guide and one of the sides of the vent door).

Regarding claim 9, Sano in view of Klein teaches the air flow control system of claim 8, wherein when said vent door is in said second position (Klein:  see Fig. 2), a first portion of air passing from said plenum through said first air outlet is directed by said air guide through said air passageway (Klein:  see Fig. 2, airflow shown by arrow 45), a second portion of said air passing from said plenum through said first air outlet is directed to a first side of said air passageway (Klein:  see Fig. 2, airflow shown by arrow 43) and a third portion of said air passing from said plenum through said first air outlet is directed to a second side of said air passageway (Klein:  see Fig. 2, airflow shown by arrow 47).

Regarding claim 10, Sano in view of Klein teaches the air flow control system of claim 9, further including a controller adapted to control operation of said actuator and displace said vent door between said first position and said second position (Klein:  Paragraph 31, “If separate drives are selected for each mixing flap, all that is necessary to implement the various types of air conditioner is to appropriately configure the means for actuating the drives, that is to say the drives are actuated completely independently of one another or, if appropriate, mixing flaps which are located opposite .

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (U.S. Patent No. 6431257) in view of Klein et al. (Published U.S. Patent Application No. 20060090890) as applied to claim 10 above, and further in view of Faust et al. (Published U.S. Patent Application No. 20180001734).
Regarding claim 11, Sano in view of Klein teaches the air flow control system of claim 10. 
Sano in view of Klein are silent regarding the system further including a passenger cabin occupancy monitoring device. 
However, Faust (Fig. 1-2, 7-8) teaches an air flow control system (Title, “Climate Control”), further including a passenger cabin occupancy monitoring device (Paragraph 136, “At 702, input data is received from one or more input data sources… Such input data can include sensor data indicating cabin region occupancy…”, there must be an occupancy sensor if sensor data is supplied to indicate cabin occupancy).
It would have been obvious to one skilled in the art at the time of the invention to include the occupancy sensor by combining prior art elements according to known methods to yield predictable results as taught by Faust into the teachings of Sano because it does no more than yield predictable results of providing a means to control the system of Sano which reduces the energy consumption of the system, as an occupancy sensor allows for the optimization of the system based on whether or not the 

Regarding claim 12, Sano in view of Klein and Faust teaches the air flow control system of claim 11, further including 
a passenger cabin air temperature monitoring device (Faust:  Paragraph 136, “Such input data can include sensor data indicating cabin region occupancy, cabin region occupant body part conditions, air temperature, radiance, relative humidity, some combination thereof, etc. at one or more particular portions of one or more particular cabin regions, at one or more vehicle air inlets, at one or more locations at the exterior of the vehicle”), 
an ambient air temperature monitoring device (Faust:  Paragraph 136, “Such input data can include sensor data indicating cabin region occupancy, cabin region occupant body part conditions, air temperature, radiance, relative humidity, some combination thereof, etc. at one or more particular portions of one or more particular cabin regions, at one or more vehicle air inlets, at one or more locations at the exterior of the vehicle”) or 
said passenger cabin air temperature monitoring device and said ambient air temperature monitoring device (Faust:  Paragraph 136, “Such input data can include sensor data indicating cabin region occupancy, cabin region occupant body part conditions, air temperature, radiance, relative humidity, some combination thereof, etc. at one or more particular portions of one or more .

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (U.S. Patent No. 6431257) in view of Klein et al. (Published U.S. Patent Application No. 20060090890) and Faust et al. (Published U.S. Patent Application No. 20180001734) as applied to claim 11 above, and further in view of Rander (Published U.S. Patent Application No. 20170285642).
Regarding claim 13, Sano in view of Klein and Faust teaches the teaches the air flow control system of claim 11, further including a passenger cabin air temperature monitoring device (Faust:  Paragraph 136, “Such input data can include sensor data indicating cabin region occupancy, cabin region occupant body part conditions, air temperature, radiance, relative humidity, some combination thereof, etc. at one or more particular portions of one or more particular cabin regions, at one or more vehicle air inlets, at one or more locations at the exterior of the vehicle”) wherein said controller is adapted to displace said vent door to said second position (Klein:  see Fig. 2; Faust:  Paragraph 74, “Output commands 220 can include one or more sets of output commands 230 to one or more control elements of one or more cabin air vents included in the cabin of the vehicle. Such control elements can include one or more dampers, drive motors, actuators, some combination thereof, etc. Such output commands 230 to one or more control elements of one or more air vents can include one or more commands 231 to one or more control elements to control a position of one or more dampers included in the one or more air vents, one or more commands 232 to one or 
Sano in view of Klein and Faust is silent regarding the air flow control system responding to a hail for a ride. 
However, Rander (Fig. 1, 4-6) teaches an air flow control system (Paragraph 84, “AV configuration set 188 can further include climate and/or temperature settings for the interior of the AV 109 (436)”) wherein a controller (Paragraph 51, “service vehicle can include a number of adjustable components that affect a seating or an environment 
It would have been obvious to one skilled in the art at the time of the invention to include the ability to respond to a user’s hail by combining prior art elements according to known methods to yield predictable results as taught by Rander into the teachings of Sano in view of Klein and Faust because it does no more than yield predictable results of providing a means to adapt a known climate system to implement the technologies of autonomous vehicles, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 14, Sano in view of Klein, Faust, and Rander teaches the air flow control system of claim 13, wherein said controller is adapted to displace said vent door to said first position (Klein:  see Fig. 1) to maintain said air temperature in said predetermined comfort temperature range in response to said air temperature reaching said predetermined comfort temperature range (Klein teaches that the second position (see Fig. 2) is adapted for “maximum cooling power” (Paragraph 7), while the first position (see Fig. 1) is adapted for “maximum heating power” (Paragraph 8).  Faust teaches “climate control system 120 is configured to generate output commands to particular control elements of various climate control components 125 and vehicle components 126, based at least in part upon input data from one or more internal sensor 122, external sensors 124, user devices 116, 142, network services 160, some . 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (U.S. Patent No. 6431257) in view of Klein et al. (Published U.S. Patent Application No. 20060090890), Faust et al. (Published U.S. Patent Application No. 20180001734), and Rander (Published U.S. Patent Application No. 20170285642) as applied to claim 14 above, and further in view of Gehring et al. (U.S. Patent No. 6840852).
Regarding claim 15, Sano in view of Klein, Faust, and Rander teaches the air flow control system of claim 14, wherein said first air outlet has a first cross sectional area CA1 (Sano:  see Fig. 2-3; Klein:  see Fig. 2) and said air inlet has a second cross sectional area CA2 (Sano:  see Fig. 2-3; Klein:  see Fig. 2). 

However, Gehring (Fig. 1-4) teaches an air flow control system, wherein a first air outlet has a first cross sectional area CA1 (see air exit in Fig. 4) and said air inlet has a second cross sectional area CA2 (see air entry in Fig. 3) where CA1>=CA2 (see in Figs. 3-4 that the area of the air inlet is smaller than the area of the air outlet).
It would have been obvious to one skilled in the art at the time of the invention to include the larger air outlet as compared to the air inlet by combining prior art elements according to known methods to yield predictable results as taught by Gehring into the teachings of Sano because it does no more than yield predictable results of providing a means to ensure an even distribution of the air flowing through the air flow control system to the directed area, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/Examiner, Art Unit 3762       

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762